Pope, Judge.
Defendant Thomas M. Little pleaded guilty to two counts of theft by conversion and was thereafter sentenced, fined and ordered to make restitution. The trial court set the amount of restitution, but no hearing was held adjudicating said amount. Defendant moved for a hearing, seeking to modify his sentence in regard to the amount of the restitution, and brings this appeal from the denial of that motion.
Where the amount of restitution is in dispute, a trial court must inquire into and adjudicate the amount of the victim’s damages or obtain from the defendant an affirmative indication that he agreed to the amount of restitution imposed. Johnson v. State, 157 Ga. App. 155 (2) (276 SE2d 667) (1981). Since the record discloses that neither of these requirements was met, the trial court erred in denying defendant’s motion for a hearing on the matter. That portion of defendant’s sentence relating to restitution is vacated. However, “[t]he trial court is authorized to hold a hearing to adjudicate the amount of the victim’s damages and ‘thereafter to reinstate a restitution requirement in accordance with said adjudication.’ ” Johnson, supra at 157.

Judgment reversed with direction.


Deen, P. J., and Sognier, J., concur.